Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Restriction not-required
This application discloses the following embodiments:
Embodiment 1 – Figs. 1
Embodiment 2 – Figs. 2
Embodiment 3 – Fig. 3
Embodiment 4 – Fig. 4
Embodiment 5 – Fig. 5
	Designs which involve a change in scope may be included in the same design application only if they are patentably indistinct. However, design patent protection does not extend to patentably distinct segregable parts of a design.  Ex parte Sanford, 1914 C.D. 69, 204 O.G. 1346 (Comm’r Pat. 1914);  Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).
	The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the difference in scope between embodiments is considered minor and patentably indistinct. Accord-ingly, they are deemed to be obvious variations and are being retained and examined in the same application. Any rejection of one embodiment over prior art will apply equally to all other embodiments.  Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive con-cept. Failure of applicant to traverse this determination in reply to this Office action will be considered an admission of lack of patentable dis-tinction between the embodiments.

				Objection to the title
The title “Packing material (net) is not understood.
Applicant's title, "“Packing material (net)" is objectionable because it is unclear if the packaging is in the form of a net or if it is a packaging for a net. The title of the design must designate the particular article, which is the subject of the design. 37 CFR 1.153. The title of the design identifies the article in which the design is embodied by a name generally known and used by the public…. MPEP 1503, I. The claim in a design patent must be directed to the design for an article. 35 U.S.C. 171.  A title descriptive of the actual article aids the examiner in developing a complete filed of search of the prior art and further aids in understanding the nature and use of the article embodying the design after the patent has been issued. The title "infant play device" is too broad and not descriptive and provides little or no information as to the nature and intended use of the article embodying the design. 
For clarity, the title "Packaging material net" should be amended throughout the application, original oath or declaration excepted, to read: Packaging net for conditioning agricultural crops--.
			

			Objection to the specification
1)	In view of the new title suggested above, the applicant must consider amending the figure descriptions.
2)	The examiner considers the color in the drawing to be part of the claimed design. However, since in a Hague Application, color can also represent unclaimed subject matter, the specification must include a statement such that the color shown in the drawing is part of the clamed design.
				Objection the claim
In view of the suggestion with respect to the title, the title in the claim must be amended.

				Objection to the drawing
Objection is made to the drawing disclosure as follows:
1)	As shown in the annotated drawing below by the arrows, the drawing figures are too close to the edge of the page at the left side of the packaging.


    PNG
    media_image1.png
    238
    743
    media_image1.png
    Greyscale

It is suggested the applicant consider, placing the drawing figures at the center of the page.

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and non-enabling because:
The claim (packaging material net) shown in all the figures lack other views, for example perspective, top, side and bottom views to disclose the complete appearance of the claimed design. The drawing disclosure lacks side views and the depth/thickness of the claimed design cannot be determined because of the incomplete/insufficient drawing views of the claim.  Because the drawing lacks side/perspective views the claim is open to multiple interpretations which render the claim indefinite. 
	In a design patent application, the claimed subject matter must be shown and/or 

described with sufficient clarity and the drawing must be consistent to enable a person 

of ordinary skill in the art to make or reproduce same without resort to conjecture. 


In the absence of perspective view or section or side views the exact shape and appearance of the claimed design cannot be ascertained. 
Therefore, the drawing disclosure is incomplete, and thus not enabled, because person(s) working in the art of the claimed design would not be able to make and use the design presented based solely on the front view provided.
The scope of protection sought by the claim cannot be determined because the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention. Such ambiguities in the disclosure fail to enable a designer or ordinary skill in the art to reproduce the shape and appearance of the design
Due to the ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.

				Conclusion
The references cited but not applied are considered cumulative art representative of the subject matter of the claimed design.
The claim stands rejected as states above.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abraham Bahta whose telephone number is (571) 272-1532. The Examiner can normally be reached on Monday thru Friday 9:00 AM till 5:00PM EST. Examiner interviews are available via telephone, 
in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated interview Request (AIR) at http://www.uspto.gov/intreviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Supervisor Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABRAHAM BAHTA/            Primary Examiner, Art Unit 2913